Citation Nr: 1114933	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-37 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active military service from December 1964 to December 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which awarded service connection for diabetes mellitus and assigned an initial 20 percent rating and denied service connection for coronary artery disease.  The Veteran disagreed with the initial rating for diabetes mellitus, and the issue of entitlement to a higher disability rating based upon an initial grant of service connection for diabetes mellitus remains before the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In August 2008 and March 2010 the Board remanded the claims for further development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  CAD is the result of exposure to herbicides in service while stationed in Vietnam from 1965-1966.

3.  The medical evidence demonstrates that diabetes mellitus has been controlled with insulin and a restricted diet; there is no medical evidence of required restrictions on activities due to diabetes mellitus.



CONCLUSIONS OF LAW

1.  CAD is the result of exposure to herbicides in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.308 (2010), Federal Register September 8, 2010, 75 Fed. Reg. 54496.

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claims for service connection for diabetes and CAD were received in November 2003.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in December 2003, June and August 2004, February 2007, and November 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified his duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA. Thereafter, the claims were reviewed and a supplemental statement of the case was issued in August 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in February 2007 and November 2008.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, service personnel records, and VA and private treatment records have been obtained and associated with his claims file.  The Veteran has also been provided VA examinations dated in March and April 2004, June 2009, and July 2010 to determine the nature and etiology of his diabetes and claimed CAD. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations- Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Effective September 10, 2010, the VA establish presumptive service connection for three additional illnesses associated with exposure to herbicides used in Vietnam based on an independent study conducted by the Institute of Medicine.  The illnesses affected by the recent decision are B-cell leukemias (such as hairy cell leukemia), Parkinson's disease, and ischemic heart disease.  Federal Register September 8, 2010, 75 Fed. Reg. 54496.

Additionally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Law and Regulations- Increased Rating

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).  

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

7913
Diabetes mellitus
Rating

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated
100

Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated
60

Requiring insulin, restricted diet, and regulation of activities
40

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes. 
38 C.F.R. § 4.119 (2010).

In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities." Id. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100-percent rating)).

Factual Background

Service treatment records are silent for any indication of diabetes or cardiac disorders.  In December 1964 enlistment and October 1967 separation examination reports, clinical evaluation of the heart was noted to be normal.  The Veteran serviced in the Republic of Vietnam from 1965 to 1966.

Private treatment records indicate the Veteran had a stroke in 1990.  In a November 1990 follow-up, his cardiovascular examination was negative.  

In September 1999, the Veteran underwent a cardiac stress test at the Athens Regional Medical Center.  The report indicated that the Veteran had longstanding and difficult to control high blood pressure, as well as adult onset diabetes mellitus which had been well controlled with minimal medications and diet changes.  The physician opined that the exercise test did not demonstrate any cardiac ischemia. 

In an August 2000 statement, C.R.S., M.D. noted that the Veteran had been experiencing chest pain.  He referred the Veteran for a cardiac catheterization.  In October 2000 Dr. S. reported a diagnosis of coronary artery disease.  During August 2001, September 2002, and January 2004 private follow-ups, Dr. S. noted that the Veteran's blood sugars had been running a little high as he did not check them on a regular basis, was totally noncompliant with his diet, and was not exercising on a regular basis.  

In VA treatment records dated from May 2001 to September 2003, the Veteran's diagnoses included CAD and diabetes.  In that period, his weight fluctuated from 301 pounds to 317 pounds.  In June 2001, he attended a nutrition/diabetes class and indicated that he had no regular exercise program and that he often ate sweet and salty foods.  He was often counseled about the importance of a healthy diet and not leading a sedentary lifestyle.   

A December 2003 report from the Athens Regional Medical Center noted that following a cardiac stress test, SPECT (single-photon emission computerized tomography) imaging found a strongly suspicious small area of ischemia at the apex anteriorly and septally.  The examiner noted this would appear to be a change from the previous study. 

During a March 2004 VA examination, the Veteran reported that the onset of his diabetes was eight to nine months (years) earlier.  He did not have frequent ketoacidosis or hypoglycemic reactions.  He is on a diet, but has not lost any weight.  He also indicated there is no restriction of activity, and he worked as a police officer.  He had no vascular problems, but he did have cardiac symptoms, treated with medications.  The examiner diagnosed diabetes and history of CAD. 

In April 2004, the Veteran underwent a VA heart examination. The diagnosis was CAD.  

In VA progress notes dated from May 2004 to April 2010, the Veteran was counseled multiple times on the importance of exercise and diet for weight loss.  
VA outpatient treatment records include a May 2004 note indicated poor diabetes control with a glucose reading greater than 1000 on urinalysis.  In November 2005, he was described as morbidly obese.  He admitted that he loved to cook and bake and taste his creations.  Among the assessments was diabetes mellitus, poor control.  He was prescribed insulin for diabetes control.  He was informed that he needed training for the shots.  He was not seen again until August 2006, when he indicated that he was not taking insulin as he had not received instructions on administering the shot.  He was scheduled for training the same day, and instructed to go to the pharmacy for supplies.  He did not respond to multiple pages from the hospital training staff, so messages were left on his home answering machine to call and schedule a class.  In December 2006, the diabetes was determined to be uncontrolled.  In November 2007, his diabetes was determined to be uncontrolled due to nonadherence with medication regimen.  He admitted that he did not exercise.  Similar findings were reported in September 2008. 

In a December 2006 statement, the Veteran reported that he was on insulin, diet therapy, and exercise.  

During a June 2009 VA medical examination, the Veteran reported he was diagnosed with CAD in 1990.  The examiner noted that exercise testing could not be conducted due to morbid obesity.  An echocardiogram was conducted.  The examiner diagnosed CAD.  The examiner also diagnosed diabetes mellitus, uncontrolled, due to nonadhereance with medication regimen.  The examiner noted that the Veteran was diagnosed to have diabetes mellitus for the past five years.  It was in the month of October 2000 that he came to know that he has diabetes.  His other medical problems included hypertension for 10 years and a history of a stroke in 1990.  The examiner opined that the Veteran's CAD is not caused by or a result of diabetes mellitus.  The rationale given was the onset of CAD relative to the onset of diabetes mellitus.  The examiner further indicated that since the diagnosis of diabetes, it appears that the Veteran's CAD has actually improved.  He is no longer having chest pains and he has not had a prescription for NTG SL since 2002 or 2003.  If the Veteran's CAD had worsened over the years, it would mostly likely have been due to some combination of the Veteran's hypertension, obesity, and/or hyperlipidemia. 

In a VA outpatient treatment record dated in April 2010, the Veteran admitted to giving himself 70-75U of insulin instead of the prescribed 100U.  Laboratory studies revealed elevated glucose levels.  His diabetes was poorly controlled.  

During a July 2010 VA diabetes mellitus examination , the Veteran reported the onset of his diabetes in 1999.  He stated he was on both insulin and oral medication.  He reported episodes of hypoglycemic reactions or ketoacidosis.  Hospitalization had not been required. The examiner noted that he was not restricted in his ability to perform strenuous activities, but he was instructed to follow a restricted diet.  

A VA Heart examination was also conducted in July 2010.  The Veteran also reported the onset of his CAD in 1990.  He reported he was first told about CAD with a stroke in 1990.  The diagnoses were CAD and diabetes.  

Analysis

In view of the totality of the evidence, his service in Vietnam and his current diagnosis of CAD, it is a legal conclusion that the Veteran's coronary artery disease began in service as a result of herbicide exposure.  Consequently, the Board finds that service connection for CAD is warranted.  

Concerning an increased rating for diabetes, the objective medical evidence shows that the Veteran's service-connected diabetes mellitus requires insulin and that he should be on a restricted diet.  However, the competent medical evidence of record does not reflect that the Veteran's diabetes mellitus requires "regulation of activities," defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities".  By his own admission, the Veteran does not exercise nor is he compliant with his diet.  Further, it is not indicated in the record that the Veteran's ability is restricted by his diabetes mellitus and, in fact, the July 2010 VA examination expressly noted that there were no restrictions on strenuous activities as a result of his diabetes.  VA progress notes also indicate that the Veteran was often counseled on exercising as a way to control his weight.

The Board points out that the requirement that diabetes mellitus necessitates regulation of activities is a primary factor in establishing entitlement to a rating in excess of 20 percent evaluation under Diagnostic Code 7913.  The Board also notes that there is no evidence that the Veteran meets any other criteria associated with the next-higher 40 percent rating (episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations for diabetic care, visits at least twice monthly to a diabetic care provider, etc.).  As the criteria for the next-higher rating (40 percent) for diabetes mellitus have not been met, it logically follows that criteria for an even higher rating (60 or 100 percent) likewise have not been met.  Indeed, his disability picture most nearly approximates the currently assigned 20 percent evaluation.

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluation compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.  In this case, the July 2010 VA examiner noted no findings of visual impairment, kidney disease, neurologic disease, or amputation related to diabetes. 

In sum, while the Veteran maintains that his diabetes mellitus has increased in severity, there is no support for an evaluation in excess of 20 percent for the Veteran's diabetes mellitus for any portion of the rating period on appeal.  The Veteran, by his own choice, is noncompliant with medications, diet and exercise.  Despite attempts on the part of VA to help him control his diabetes mellitus, the Veteran has instead chosen to eat what he wants, not exercise, and take his medication when and how he wants, to the point of not starting his insulin until months after it was prescribed, and then cut back his insulin dose.  His self-destructive behavior and lack of personal responsibility clearly have some impact on his diabetes; however, not to the extent that a higher rating is warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration has also been given regarding whether the claim should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2010). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected diabetes, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's diabetes.  As such, referral for extraschedular consideration is not in order here.


ORDER

Entitlement to service connection for ischemic disease is allowed.

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


